DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on February 8, 2021.  As directed by the amendment, Claims 1, 3, 4, 9, 12, 14, 15, 17, and 20 have been amended.  Claims 2, 10, 11, and 16 have been canceled.  Claims 1, 3-9, 12-15, and 17-20 are pending in the instant application.
Regarding the Office Action filed October 6, 2020:
Claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  However, additional rejections have been found.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or intepretation applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Sealing member of Claims 1, 15, and 20
Driving assembly of Claims 1, 15, and 20
At least one biasing element of Claims 1, 15, and 20
Bypass assembly in Claims 1 and 20
Rotatable member in Claims 12 and 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the sealing member” and “a sealing member” (Lines 11-13).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say they’re the same sealing member and that there is only one sealing member.  However, the sealing member was never mentioned earlier in the claim and it is possible there are two sealing members.  Therefore, the number of sealing members cannot be determined.  For examination purposes, the claim limitation will be interpreted as there is only one sealing member and they’re the same sealing member.  Similar rejections are applied to Claim 15 (Lines 9-10) and Claim 20 (Lines 17-18).
Claims 3-9, 12-14, and 17-19 are rejected for being dependent on rejected Claims 1, 15, and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2004/0261794) in view of Garraffe et al. (US 5,549,107) and Miller et al. (US 5,259,374).
Regarding Claim 1, Patterson discloses a pressure regulator assembly (apparatus of Fig 4), comprising: a housing (housing of apparatus of Fig 4) defining an inlet chamber (chamber of 66 and/or 48, Fig 4) in fluid communication with an outlet chamber (chamber of 27, Fig 4); a valve assembly (34 and/or 35, Fig 4) positioned between the inlet chamber and the outlet chamber (34 and/or 35 are positioned between the fluid passage of the inlet and outlet chambers, Fig 4), the valve assembly comprising: (i) a piston (35, Fig 4) having a body (body of 35, Fig 4) with a first end (end of 35 closest to 33, Fig 4) and a second end (end of 35 closest to 31 and/or 
Patterson fails to disclose a sealing member; the push rod disengages the first end of the piston from the sealing member, such that the air in the fluid passage of the bypass housing flows through the valve assembly and into the outlet chamber.
However, Garraffe, of the same field of endeavor, teaches an improved second stage regulator (Abstract) including a sealing member (24 and/or 22, Fig 1; 24 is an elastomeric seal, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sealing member or elastomeric seal and the sharp orifice to the end of the valve piston assembly and end of the valve stem of Patterson, as taught by Garraffe, to set the proper cracking or opening force of the demand valve (Garraffe: Column 4, Lines 52-56) and to ensure the valve assembly is sealed when it needs to be.  The addition of this elastomeric seal alongside the sharp orifice will allow the valve to be sealed when it needs to and prevent unintentional leaks that may occur.
Patterson-Garraffe combination fails to teach the push rod disengages the first end of the piston from the sealing member, such that the air in the fluid passage of the bypass housing flows through the valve assembly and into the outlet chamber.
However, Miller, of the same field of endeavor, teaches a control device for an air inlet valve (Abstract) including a push rod (20 and/or 28, Fig 4) disengages (turning 35 moves 28 away from 41, Column 5, Lines 62-68) a first end (end of piston connected to 41, Fig 4) of a piston (piston connected to 41, Fig 4) from a sealing member (41 and/or 28, Fig 4), such that the air in a fluid passage (passage inside 11, Fig 4) of a bypass housing (11, Fig 4) flows (air goes into  11 and exits through 22 past 41 and into 40, Column 6, Lines 5-13) through a valve assembly (valve assembly on right side of 41, Fig 4) and into an outlet chamber (outlet chamber of 40, Fig 4) to allow the diver to adjust the desired inhalation suction pressure to his individual needs as well as adjust the suction pressure to accommodate for large changes in depth of a dive (Column 6, Lines 11-21).

Regarding Claim 3, Patterson-Garraffe-Miller combination teaches the at least one biasing element comprises at least one spring (Patterson: 63 is a spring, Fig 4).
Regarding Claim 4, Patterson-Garraffe-Miller combination teaches the claimed invention of Claim 1.  The current Patterson-Garraffe-Miller combination fails to teach the second end of the piston comprises a recess configured to receive at least a portion of the at least one biasing element.
However, Patterson-Garraffe-Miller combination also teaches the second end of the piston comprises a recess (Garraffe: recess on 26 that is attached to 34, Fig 1) configured to receive at least a portion of the at least one biasing element (Garraffe: recess on 26 receives at least a portion of 34, Fig 1) since this is a known way of attaching the biasing element to the piston.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston to have a recess for the biasing element to be placed in, as taught by Patterson-Garraffe-Miller combination, since this is a 
Regarding Claim 5, Patterson-Garraffe-Miller combination teaches the valve assembly further comprises at least one passage (Patterson: 30, Fig 4; 30 is a guide, paragraph 0052; passage enclosing 35, Fig 12) at least partially enclosing the cylinder and an external surface of the first end of the piston (Patterson: 30 partially encloses first end of 35 and cylinder 31, Fig 4; passage surrounding 35 is partially enclosing the cylinder and the external surface of the first end of 35, Fig 12) to facilitate fluid communication between the inlet chamber and the outlet chamber when the first end of the piston is disengaged from the sealing member (Patterson: 30 is facilitating by guiding 35 as it moves inside of 30 when 35 is disengaged, Fig 12).
Regarding Claim 8, Patterson-Garraffe-Miller combination teaches the inlet chamber extends in a first direction (Patterson: 66 extends horizontally, Fig 4) and the outlet chamber extends in a second direction (Patterson: 27 extends vertically, Fig 4), wherein the first direction is angled with respect to the second direction (Patterson: 27 and 66 are perpendicular to each other, Fig 4).
Regarding Claim 9, Patterson-Garraffe-Miller combination teaches the angle is about 90 degrees (Patterson: 27 and 66 are perpendicular or 90 degrees from each other, Fig 4).
Regarding Claim 14, Patterson-Garraffe-Miller combination teaches the claimed invention of Claim 1.  Patterson-Garraffe-Miller combination also teaches a regulator purge knob (Patterson: 60, Fig 4) and the design and function of each of these components are apparent to one of ordinary skill in the art (Patterson: paragraph 0052).

However, Patterson-Garraffe-Miller combination teaches a bypass assembly (Miller: apparatus of Fig 4) is adjustable (Miller: 35 allows for adjustability, Fig 4; turning 35 allows diver to adjust suction pressure, Column 6, Lines 17-21) to thereby adjust the amount of the flow of the air through the bypass assembly (Miller: turning 35 allows diver to adjust suction pressure, Column 6, Lines 17-21; different suction pressures will have different flows of air since the suction pressure required to open the valve will vary, particularly in changing depths), through a valve assembly (Miller: 40, Fig 4), and into the outlet chamber (Miller: outlet of 40, Fig 4) to allow the diver to adjust the desired inhalation suction pressure to his individual needs as well as adjust the suction pressure to accommodate for large changes in depth of a dive (Miller: Column 6, Lines 11-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knob for adjustability of the suction pressure, as taught by Patterson-Garraffe-Miller combination, to allow the diver to adjust the desired inhalation suction pressure to his individual needs as well as adjust the suction pressure to accommodate for large changes in depth of a dive (Miller: Column 6, Lines 11-21).  Additionally, having adjustment mechanisms or knobs on a second stage regulator are known in the art.
Regarding Claim 15, Patterson discloses a bypass assembly (apparatus of Fig 4; 66, 48, 60, and/or 49, Fig 4) for a pressure regulator assembly (apparatus of Fig 4) having: (i) a valve assembly (34 and/or 35, Fig 4) positioned between (34 and/or 35 are positioned between the fluid 
Patterson fails to disclose a sealing member; the push rod disengages the first end of the piston from the sealing member, such that the air in the fluid passage of the bypass housing flows through the valve assembly and into the outlet chamber.
However, Garraffe, of the same field of endeavor, teaches an improved second stage regulator (Abstract) including a sealing member (24 and/or 22, Fig 1; 24 is an elastomeric seal, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sealing member or elastomeric seal and the sharp orifice to the end of the valve piston assembly and end of the valve stem of Patterson, as taught by Garraffe, to set the proper cracking or opening force of the demand valve (Garraffe: Column 4, Lines 52-56) and to ensure the valve assembly is sealed when it needs to be.  The addition of this elastomeric seal alongside the sharp orifice will allow the valve to be sealed when it needs to and prevent unintentional leaks that may occur.
Patterson-Garraffe combination fails to teach the push rod disengages the first end of the piston from the sealing member, such that the air in the fluid passage of the bypass housing flows through the valve assembly and into the outlet chamber.
However, Miller, of the same field of endeavor, teaches a control device for an air inlet valve (Abstract) including a push rod (20 and/or 28, Fig 4) disengages (turning 35 moves 28 away from 41, Column 5, Lines 62-68) a first end (end of piston connected to 41, Fig 4) of a piston (piston connected to 41, Fig 4) from a sealing member (41 and/or 28, Fig 4), such that the air in a fluid passage (passage inside 11, Fig 4) of a bypass housing (11, Fig 4) flows (air goes into  11 and exits through 22 past 41 and into 40, Column 6, Lines 5-13) through a valve assembly (valve assembly on right side of 41, Fig 4) and into an outlet chamber (outlet chamber of 40, Fig 4) to allow the diver to adjust the desired inhalation suction pressure to his individual needs as well as adjust the suction pressure to accommodate for large changes in depth of a dive (Column 6, Lines 11-21).

Regarding Claim 19, Patterson-Garraffe-Miller combination teaches the pressure regulator assembly further comprises: a conduit (Patterson: conduit inside 35, Fig 4) extending through the body of the piston (Patterson: conduit extends through 35, Fig 4) and facilitating fluid communication between the inlet chamber and the cavity (Patterson: conduit communicates with cavity inside of 35, 31, and/or 30, Fig 4).
Regarding Claim 20, Patterson discloses a self-contained breathing apparatus (apparatus of Fig 1), comprising: at least one air cylinder (1, Fig 1) configured to deliver regulated air (1 delivers regulated air through 4 and 48, Fig 1) through an air hose (48, Fig 1); and a breathing mask (6, Fig 1) configured to be worn by a user (6 is worn by user, Fig 1), the breathing mask having a pressure regulator assembly (10, Fig 1) configured to deliver the air from the air hose to an internal area (internal area of 6, Fig 1) of the mask (10 is attached to 6 which is attached to 48, Fig 1), wherein the pressure regulator assembly comprises: (a) a housing (housing of apparatus of Fig 4)  defining an inlet chamber (chamber of 66 and/or 48, Fig 4)  in fluid communication with an outlet chamber (chamber of 27, Fig 4); (b) a valve assembly (34 and/or 35, Fig 4) positioned between the inlet chamber and the outlet chamber (34 and/or 35 are positioned 
Patterson fails to disclose a sealing member; the push rod disengages the first end of the piston from the sealing member, such that the air in the fluid passage of the bypass housing flows through the valve assembly and into the outlet chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sealing member or elastomeric seal and the sharp orifice to the end of the valve piston assembly and end of the valve stem of Patterson, as taught by Garraffe, to set the proper cracking or opening force of the demand valve (Garraffe: Column 4, Lines 52-56) and to ensure the valve assembly is sealed when it needs to be.  The addition of this elastomeric seal alongside the sharp orifice will allow the valve to be sealed when it needs to and prevent unintentional leaks that may occur.
Patterson-Garraffe combination fails to teach the push rod disengages the first end of the piston from the sealing member, such that the air in the fluid passage of the bypass housing flows through the valve assembly and into the outlet chamber.
However, Miller, of the same field of endeavor, teaches a control device for an air inlet valve (Abstract) including a push rod (20 and/or 28, Fig 4) disengages (turning 35 moves 28 away from 41, Column 5, Lines 62-68) a first end (end of piston connected to 41, Fig 4) of a piston (piston connected to 41, Fig 4) from a sealing member (41 and/or 28, Fig 4), such that the air in a fluid passage (passage inside 11, Fig 4) of a bypass housing (11, Fig 4) flows (air goes into  11 and exits through 22 past 41 and into 40, Column 6, Lines 5-13) through a valve assembly (valve assembly on right side of 41, Fig 4) and into an outlet chamber (outlet chamber of 40, Fig 4) to allow the diver to adjust the desired inhalation suction pressure to his individual 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push rod of Patterson-Garraffe combination to allow for engagement and disengagement of the first end of the piston of Patterson-Garraffe combination, as taught by Miller, to allow the diver to adjust the desired inhalation suction pressure to his individual needs as well as adjust the suction pressure to accommodate for large changes in depth of a dive (Miller: Column 6, Lines 11-21).  Additionally, having adjustment mechanisms or knobs on a second stage regulator are known in the art.
 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2004/0261794), Garraffe et al. (US 5,549,107), and Miller et al. (US 5,259,374) as applied to Claim 5 in view of Dunsmore et al. (US 2008/0110451).
Regarding Claim 6, Patterson-Garraffe-Miller combination teaches the claimed invention of Claim 5.  Patterson-Garraffe-Miller combination also teaches an inlet portion of the outlet chamber (inlet portion in 27 allowing gas to flow through 27 via disengagement of 35, Fig 12).  Patterson-Garraffe-Miller combination fails to teach a width of the passage is in the range of 0.7 mm to 1.2 mm, and a diameter of an inlet portion of the outlet chamber is in the range of 8.8 mm to 9.6 mm.
However, Dunsmore, reasonably pertinent to the problem of providing a desired flow or pressure drop, teaches a respiratory therapy device (Abstract) including a width of a passage (size of gap 362, Fig 18B) is in the range of 0.7 mm to 1.2 mm (gap 362 can be less than 0.04 inch which is about 1.0 mm, paragraph 0100), and a diameter of an inlet portion (inlet of valve 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the width of the passage and the diameter of the inlet portion of the outlet chamber, as taught by Dunsmore, to dictate a level of pressure drop within the inlet and to provide a desired pressure drop/response at a particular flow rate (Dunsmore: paragraph 0100).  Additionally, Dunsmore teaches that these dimensions within a respiratory device are known in the art.  Furthermore, one of ordinary skill in the art would be able to implement these dimensions into the design of the second stage regulator to obtain a desired pressure drop within the device.  These pressure drops can be especially important for divers that may experience varying pressure drops or flows in various depths of water.  Lastly, it would have been obvious for one of ordinary skill in the art to modify the device with these dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding Claim 7, Patterson-Garraffe-Miller-Dunsmore combination teaches the width of the passage is 1.02 mm (Dunsmore: gap 362 can be less than 0.04 inch which is 1.02 mm, paragraph 0100) and the diameter of the inlet portion of the outlet chamber is 9.1 mm (Dunsmore: 314 is a disc with a diameter of 0.36 inch which is 9.1 mm, paragraph 0100).  Patterson-Garraffe-Miller-Dunsmore combination fails to teach the width of the passage is 1.0 mm and the diameter of the inlet portion of the outlet chamber is 9.0 mm.  However, it would .
Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2004/0261794), Garraffe et al. (US 5,549,107), and Miller et al. (US 5,259,374) as applied to Claims 1 and 15, and in further view of Heren et al. (US 2003/0189111).
Regarding Claim 12, Patterson-Garraffe-Miller combination teaches the claimed invention of Claim 1.  Patterson-Garraffe-Miller combination also teaches a rotatable member (Patterson: 60, 34, and/or 66, Fig 4; Miller: 35 and/or 20, Fig 4) rotatably connected to the bypass housing (Patterson: 60 is a knob, Fig 4; Miller: 35 and/or 20 is rotatably connected to 11, Fig 4), wherein when the rotatable member is rotated in a first direction (Miller: when 35 is rotated clockwise, Column 5, Lines 62-68; it is clear that clockwise will move 28 towards when counterclockwise moves 28 away), the push rod is urged toward and in contact with the first end of the piston to thereby engage the first end of the piston and the sealing member (Miller: rotating 35 clockwise will move 28 to engage 41, Fig 4), and wherein the rotatable member is 
Patterson-Garraffe-Miller combination fails to teach wherein when the rotatable member is rotated in a first direction, the push rod is urged toward and in contact with the first end of the piston to thereby disengage the first end of the piston and the sealing member, and wherein the rotatable member is rotated in a second direction, the push rod is urged away from and out of contact with the first end of the piston to thereby permit reengagement of the first end of the piston with the sealing member.
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to switch the push rod to be urged toward the first end to disengage and the push rod to be urged away from the first end to engage since this is routine experimentation known by one of ordinary skill in the art.  One of ordinary skill in art would be able to figure out this engagement through routine experimentation since it would simply be inversing the way the push rod engages the valve.  Since the Miller prior art already teaches the engagement of the push rod on the piston via the rotation of a knob (Miller: Column 5, Lines 62-68) and the Patterson prior art teaches the knob and the push rod also (Patterson: 33 and 60, Fig 4), one of ordinary skill in the art can do a simple inversion in the push rod engagement through routine experimentation.  See MPEP 2144.05, Section II, Sub Section A. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push rod or probe pin of Patterson-Garraffe-Miller combination to have the engagement/disengagement actions as described in the claim above, as taught by Heren, since it is known in the art to engage and disengage the valve through a push rod in the same manner as described by the claim.  Additionally, Heren’s mechanism is reasonably pertinent to the problem since the prior art relates to valves opening and closing passages from an inlet chamber to an outlet chamber (Heren: Figs 4A-4D).
Regarding Claim 13, Patterson-Garraffe-Miller-Heren combination teaches the rotatable member comprises: a recess (Patterson: recess of 60, 34, and/or 66, Fig 4) extending into a body (Patterson: body of 60, 34, and/or 66, Fig 4) of the rotatable member; and a cover (Patterson: 34 
Regarding Claim 17, Patterson-Garraffe-Miller combination teaches the claimed invention of Claim 15.  Patterson-Garraffe-Miller combination also teaches a rotatable member (Patterson: 60, 34, and/or 66, Fig 4; Miller: 35 and/or 20, Fig 4) rotatably connected to the bypass housing (Patterson: 60 is a knob, Fig 4; Miller: 35 and/or 20 is rotatably connected to 11, Fig 4), wherein when the rotatable member is rotated in a first direction (Miller: when 35 is rotated clockwise, Column 5, Lines 62-68; it is clear that clockwise will move 28 towards when counterclockwise moves 28 away), the push rod is urged toward and in contact with the first end of the piston to thereby engage the first end of the piston and the sealing member (Miller: rotating 35 clockwise will move 28 to engage 41, Fig 4), and wherein the rotatable member is rotated in a second direction (Miller: when 35 is rotated counterclockwise, Column 5, Lines 62-68; it is clear that clockwise will move 28 towards when counterclockwise moves 28 away), the push rod is urged away from and out of contact with the first end of the piston to thereby disengage the first end of the piston with the sealing member (Miller: rotating 35 
Patterson-Garraffe-Miller combination fails to teach wherein when the rotatable member is rotated in a first direction, the push rod is urged toward and in contact with the first end of the piston to thereby disengage the first end of the piston and the sealing member, and wherein the rotatable member is rotated in a second direction, the push rod is urged away from and out of contact with the first end of the piston to thereby permit reengagement of the first end of the piston with the sealing member.
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to switch the push rod to be urged toward the first end to disengage and the push rod to be urged away from the first end to engage since this is routine experimentation known by one of ordinary skill in the art.  One of ordinary skill in art would be able to figure out this engagement through routine experimentation since it would simply be inversing the way the push rod engages the valve.  Since the Miller prior art already teaches the engagement of the push rod on the piston via the rotation of a knob (Miller: Column 5, Lines 62-68) and the Patterson prior art teaches the knob and the push rod also (Patterson: 33 and 60, Fig 4), one of ordinary skill in the art can do a simple inversion in the push rod engagement through routine experimentation.  See MPEP 2144.05, Section II, Sub Section A. 
If there is any doubt regarding the obviousness above, Heren, reasonably pertinent to the problem of opening and closing a valve using a rod or shaft, teaches a one touch valve for activating fluid flow (Abstract) including a push rod (46, Figs 4A-4D) is urged toward and in contact with a first end (end of 48 closest to 46, Figs 4A-4D) of a piston (48 and/or 104, Figs 4A-4D) to thereby disengage (46 is pushed to disengage 48 and/or 104 from walls of 68, Fig 4A-4D; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push rod or probe pin of Patterson-Garraffe-Miller combination to have the engagement/disengagement actions as described in the claim above, as taught by Heren, since it is known in the art to engage and disengage the valve through a push rod in the same manner as described by the claim.  Additionally, Heren’s mechanism is reasonably pertinent to the problem since the prior art relates to valves opening and closing passages from an inlet chamber to an outlet chamber (Heren: Figs 4A-4D).
Regarding Claim 18, Patterson-Garraffe-Miller-Heren combination teaches the rotatable member comprises: a recess (Patterson: recess of 60, 34, and/or 66, Fig 4) extending into a body (Patterson: body of 60, 34, and/or 66, Fig 4) of the rotatable member; and a cover (Patterson: 34 and/or 60, Fig 4; 34 covers 33, Fig 4; 60 covers 66 and/or 34, Fig 4) positioned at least partially within the recess (Patterson: 34 is within the recess of 60 and/or 66, Fig 4) and engaged with a second end (Patterson: end of 33 closest to 34, Fig 4) of the push rod, such that when the rotatable member is rotated in the first direction, the cover, and thereby the push rod, is urged toward and into contact with the first end of the piston to thereby disengage the first end of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773